Citation Nr: 1443871	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for bilateral pes planus, status post bunionectomy right first metatarsal with spurring at the talonavicular joint.

2.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine from April 25, 1997, and higher than 20 percent from April 17, 2002.

3.  Entitlement to an effective date earlier than October 24, 2001, for the grant of a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than October 24, 2001, for the grant of eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2009, and August 2012 rating decisions of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  The January 2009 rating decision granted service connection for bilateral pes planus and assigned a 30 percent rating, effective April 25, 1997.  The June 2009 rating decision granted TDIU and DEA, both made effective from January 10, 2002.  The August 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine.

An earlier effective date of October 24, 2001, for TDIU and DEA was awarded in a March 2010 rating decision.  Likewise, this March 2010 rating decision granted an increased initial rating for pes planus to 50 percent.  The Veteran has continued his appeal on these issues.

(The issues of a higher initial rating for degenerative disc disease of the lumbar spine, and earlier effective dates for the award of TDIU and DEA benefits are addressed in the remand that follows the decision below.)



FINDING OF FACT

The Veteran's pes planus has been characterized by calluses, pain, pronation, and tenderness.  He is able to walk short distances.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for pes planus, status post bunionectomy right first metatarsal with spurring at the talonavicular joint are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code (DC) 5276, 5284 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from appeal of the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and post-service pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was granted service connection for pes planus in the January 2009 rating decision currently on appeal, which assigned a 30 percent rating, effective April 25, 1997.  Ultimately this initial rating was increased to 50 percent.  See March 2010 rating decision.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  As the present appeal stems from an initial rating assignment, the Board must consider the entire period involved, and consider staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007)(allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).

The Veteran's pes planus is currently rated under Diagnostic Code (DC) 5276.  See 38 C.F.R. § 4.71a.  He is in receipt of the maximum schedular rating of 50 percent under this diagnostic code.  This rating reflects pronounced bilateral acquired flat foot (pes planus)--meaning marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.  A higher rating, however, is available for other foot injuries under DC 5284.  This diagnostic code allows for 30 percent ratings for each foot that experiences severe disability and 40 percent ratings where there is actual loss of use of a foot.  See 38 C.F.R. § 4.71a, DC 5284. 

Medical records from December 1996 to March 1998 note corns and calluses on the Veteran's feet.

In his March 1998 VA Form 9 to his original claim, the Veteran reported that he was no longer able wear regular shoes and could only wear tennis shoes for short periods.

The Veteran underwent bunionectomies in January 1999 (left) and March 2000 (right).  An April 2000 treatment record notes the Veteran's complaints of joint stiffness and stated that the Veteran was able to wear regular shoes.

At his January 2002 decision review officer hearing, the Veteran testified that he was unable to wear regular shoes.

At the time of his April 2002 VA foot examination, the Veteran complained of generalized forefoot pain and painful plantar callus.  Physical examination revealed scars from bunionectomy and hammertoe surgeries.  He had a deep thick tender callus beneath the left second metatarsal head.  At the site of the prior bunion surgery, the Veteran had good overall alignment.  He had a slight decrease in range of motion, but the remaining range of motion was more than adequate for normal gait.  Likewise, alignment at the site of his left fifth toe hammertoe surgery was good.  His gait was essentially within normal limits except for an abnormal roll over, and he had a tender callus at left second metatarsal head.

Private treatment records dated May 2002 show that the Veteran walked with flat foot placement.  He was unable to walk on his toes because of previous bunion surgery and pin placement.  Walking on heels resulted in mild pain and discomfort.  There were clinical signs of metatarsalgia and plantar fasciitis in both feet with mild positive Tinel sign for interdigital nerve.  He was prescribed extra-wide orthopedic shoes with extra depth and custom made inserts.

At his February 2005 hearing for the underlying service connection claim, the Veteran reported that he quit working as a truck driver because his left leg kept falling asleep and then his feet would get sore and his knees and ankles would swell.  He also testified that he had painful feet and walked on the sides of his feet due to his pes planus.

At the time of his February 2006 VA joint examination, the Veteran reported pain requiring the use of a cane, mainly due to second metatarsal callus on the left side.  Upon physical examination, the examiner noted that the Veteran's cane was unnecessary as he was able to walk normally without it.  He could not toe walk due to discomfort in his forefoot, but was able to heel walk without difficulty.  His range of motion was 10 degrees dorsiflexion, 25 degrees plantar flexion, 20 degrees inversion, and 15 degrees eversion in both ankles.  He was hypersensitive under a very prominent hard corn under the second metatarsal on his left foot and had a lesser hard corn under the second metatarsal on his right foot that was not as tender.  He had obvious bilateral flat foot deformity.  He was unable to put pressure on his left foot, and he stood on the lateral side of this foot.  His heels were in valgus.  He had scars from his bunionectomies.  He had normal reflexes and normal motor strength with no atrophy or deformity.  He was diagnosed with bilateral planovalgus, flat feet status post bilateral bunionectomies with metatarsalgia, worse on the left.  This examiner noted that the Veteran had not worked for years and the effects of his joint conditions, particularly his right shoulder, would keep him from working at gainful employment because it would prevent him from working with anything overhead or above shoulder height.  He was unable to walk long distances.

At the time of his September 2007 VA foot examination, the Veteran reported last working as a truck driver in 1996 and stopping because of back, foot, and knee pain.  He complained of bilateral foot pain.  He was not wearing orthotics and stated that he had tried them without success.  Physical examination found that the Veteran symptoms were amplified, and he demonstrated "fall away tenderness" in that the examiner felt that the Veteran's response to being touched was exaggerated.  The Veteran was able to walk normally, unassisted, despite carrying a cane.  He was able to heel walk, but did not toe walk because of pain.  He had planovalgus flat feet and was 10 degrees off the weight bearing line bilaterally.  He had surgical scars from bunion surgery and no further bunion deformity.  He had metatarsalgia.  He had no arch at all.  His range of motion was 20 degrees dorsiflexion, 35 degrees plantar flexion, 15 degrees inversion, and 5 degrees eversion in both ankles.  X-rays also revealed middle foot degenerative arthritis and mild left-sided metatarsophalangeal degenerative arthritis.

January 2009 VA treatment records note the Veteran's complaints that he was unable to walk on carpet without shoes due to foot pain.  He further stated that he had trouble wearing shoes because they produced corns on his toes.  He had a painful callus on his left foot.  The podiatrist noted much tenderness to palpation and excessive pronation.  He instructed the Veteran to find proper-fitting and supportive footwear and to stop walking barefooted as this aggravated his problem.

March 2009 VA treatment records show that the Veteran was fitted with custom orthotics.

At the time of his March 2009 VA foot examination, the Veteran complained of painful arches, painful calluses, and a painful right ankle.  This examiner noted that the Veteran had not worked in six years.  Physical examination revealed bilateral well-healed bunion scars, a left fifth toe scar from hammertoe surgery, well-aligned first metatarsophalangeal joints with excellent range of motion, no focal lesions, and muscle strength of 4+.  He had bilateral rigid pes planus and an abducted, but normal, gait.  The Veteran was diagnosed with bilateral bunionectomies, left fifth arthroplasty, and spurring at the talonavicular joint dorsally.  The Veteran did not use corrective devices and did not find them useful.  The examiner noted that the Veteran's pes planus would have never allowed him to do a lot of standing.  There was no evidence of abnormal weight bearing in alignment of the Achilles, but there was mild bilateral heel valgus, slightly worse on the right.

The May 2012 VA spine examination noted that the Veteran's symptoms appeared amplified and, although he was using a cane, he was able to walk without it.

The August 2012 VA spine examination noted that the Veteran did not use an assistive device for ambulation.

Based on the above, the Veteran's symptoms warrant no more than the currently assigned 50 percent evaluation for the bilateral disability.  This evaluation reflects the Veteran's symptoms of pronation and tenderness and his assertion that his symptoms are not improved by orthotics.  See 38 C.F.R. § 4.71a, DC 5276.  The Veteran's symptoms of pain and calluses are contemplated by these same criteria.  See id.  Again, the current 50 percent rating is the maximum rating available under this diagnostic code.  Nevertheless, the Board has also considered whether the Veteran's symptoms warrant a higher rating under another diagnostic code.  The Veteran does not have any symptoms that would be more appropriately considered under separate DC 5284 ratings for other foot injuries.  See 38 C.F.R. § 4.71a.  The Veteran does not report any symptoms that would suggest that his foot disability more closely approximates the degree of impairment contemplated by two separate 30 percent ratings for severe foot injuries.  See 38 C.F.R. § 4.71a, DC 5284.  Indeed, all of the Veteran's reported symptoms are contemplated by DC 5276.  Moreover, despite his symptoms, the record consistently shows that the Veteran is able to walk short distances.  Thus, there is no evidence to suggest loss of use of either foot, which is the requirement for separate 40 percent ratings under DC 5284.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than the current 50 percent evaluation for bilateral pes planus, status post bunionectomy right first metatarsal with spurring at the talonavicular joint.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  As explained above, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  A higher combined evaluation is available for separate right and left foot disabilities under DC 5284, but the Veteran's symptoms are not more closely aligned with those criteria.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Moreover, the record does not reflect frequent hospitalizations due to this disorder.  To the extent that his pes planus impacts the Veteran's employability, it is considered as part of the disability picture that led to the award of TDIU, but there is currently no evidence of record that the Veteran's foot disability alone has been the cause of his unemployability.

Finally, the Board notes that under Johnson v. McDonald, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the combined effect of the Veteran's multiple conditions has been unemployability, for which the Veteran has been awarded TDIU.  Additionally, there appears to be no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

An initial rating in excess of 50 percent for bilateral pes planus, status post bunionectomy right first metatarsal with spurring at the talonavicular joint is denied.


REMAND

The Veteran, through his attorney, has submitted a notice of disagreement with the staged initial rating assigned for degenerative disc disease of the lumbar spine.  (Service connection was awarded in the August 2012 rating decision.)  This notice of disagreement was received September 19, 2013.  Although the rating decision was dated August 22, 2012, notice of this decision was sent on October 17, 2012.  As such, the September 2013 notice of disagreement was timely.  As yet, no statement of the case has been issued.  Thus, the agency of original jurisdiction (AOJ) must issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

(Because the earlier effective date claims may turn on the outcome of the AOJ's action relative to the rating(s) assigned for the Veteran's back disability, the Board will defer action on the effective date questions.)  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the August 2012 rating decision that granted service connection for degenerative disc disease of the lumbar spine and assigned staged disability ratings.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  Thereafter, the AOJ should reconsider the effective date questions on appeal and, if any change is made, a supplemental statement of the case should be issued.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


